Citation Nr: 1040713	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-38 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Lecia King Wade, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran appeared for a Travel Board hearing in February 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the claims file, including the Veteran's February 
2010 hearing testimony, reflects that additional development is 
warranted in several areas prior to a Board adjudication of his 
claim.

First, the Veteran's most recent VA psychiatric examination was 
conducted in April 2007, more than three years ago.  There is 
evidence of record to suggest that his disability might have 
worsened since that time.  In his February 2008 Notice of 
Disagreement, he reported "progression in my condition."  A 
February 2009 VA treatment record indicates that he was placed 
"on a new or changed atypical antipsychotic medication and 
requires quarterly monitoring."  Also, several VA treatment 
records from 2009 reflect that he "does harbor chronic risk 
factors that elevate the risk of violence."  Accordingly, the 
Board finds that a new VA psychiatric examination is warranted.  
See 38 C.F.R. § 3.159(c)(4) (2010); VAOPGCPREC 11-95 (April 7, 
1995).

Moreover, the Veteran reported during his February 2010 hearing 
that he was participating in a VA-approved program at a Salvation 
Army facility, described as a "Recovery Center for Drugs and 
Alcohol."  It is unclear whether this program is more religious 
or therapeutic in nature, or the extent to which it involves 
treatment for PTSD.  However, it is the view of the Board that 
the Veteran should be given the opportunity to furnish VA with 
any pertinent treatment records in conjunction with this claim.

Additionally, the Veteran reported continued psychiatric 
treatment with two named doctors at the Decatur, Georgia VA 
Medical Center (VAMC) during his hearing.  VA has obtained 
treatment records from this facility, albeit only through April 
2009.  The Veteran did subsequently submit a treatment report 
from March 2010, signed by one of the noted doctors.  There 
nevertheless appears to be an 11-month gap in his treatment 
records, and a March 2010 treatment record indicates that he was 
to be scheduled for a follow-up with his primary therapist in 
four to six weeks.  The Board thus finds that efforts should be 
made to obtain corresponding records.  38 C.F.R. § 3.159(c)(2) 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms as to the Salvation Army program, 
with full address information, all records 
of medical treatment or therapy which are 
not currently associated with the Veteran's 
claims file should be requested.  
Specifically, records from the Decatur VAMC 
dated since March 2009 should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.

2.  The Veteran should then be afforded a 
VA psychiatric examination to determine the 
symptoms and severity of the service-
connected PTSD.  The examiner must review 
the claims file in conjunction with the 
examination.    

All tests and studies deemed necessary by 
the examiner should be performed, and all 
subjective complaints and objective 
symptoms must be described.  The examiner 
must render a multi-axial diagnosis, with a 
Global Assessment of Functioning (GAF) 
score, and should specifically discuss the 
extent to which PTSD affects the Veteran's 
occupational and social functioning.  If 
the examiner finds that PTSD precludes 
substantially gainful employment, this 
should be noted.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


